252, 71 P.3d 503, 506 (2003). Moreover, because the State specifically

                 pleaded laches, appellant was required to overcome the rebuttable

                 presumption of prejudice. NRS 34.800(2).

                             Appellant claimed that he had good cause because he lacked

                 legal training and a formal education and he was deprived of meaningful

                 access to the prison law library and persons trained in law due to his

                 housing assignment and the prisons' use of a paging system. Appellant

                 claimed that he learned in 2012 of the legal basis for his claims but that

                 he filed a motion to modify and a motion to correct an illegal sentence

                 instead of a post-conviction petition for a writ of habeas corpus due to poor

                 advice from an inmate law clerk. Appellant failed to demonstrate an

                 impediment external to the defense excused his untimely petition. A lack

                 of legal training or formal education is not an impediment external to the

                 defense and thus does not provide good cause.       See Phelps v. Dir., Nev.

                 Dep't. of Prisons, 104 Nev. 656, 660, 764 P.2d 1303, 1306 (1988).

                 Appellant failed to demonstrate that his housing assignment or the paging

                 system provided good cause as he litigated two post-conviction motions

                 during the time he claimed he had inadequate access.     See Hathaway, 119

                 Nev. at 252-53, 71 P.3d at 506. Bad advice or poor assistance from an

                 inmate law clerk does not provide good cause.       See Phelps, 104 Nev. at

                 660, 764 P.2d at 1306. Appellant did not attempt to overcome the

                 presumption of prejudice to the State. Therefore, we conclude that the




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                 district court did not err in denying the petition as procedurally barred

                 and barred by laches. Accordingly, we

                            ORDER the judgment of the district court AFFIRMED. 2




                 cc:   Hon. David B. Barker, District Judge
                       Craig A. Bingaman
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                       2We have reviewed all documents that appellant has submitted in
                 proper person to the clerk of this court in this matter, and we conclude
                 that no relief based upon those submissions is warranted. To the extent
                 that appellant has attempted to present claims or facts in those
                 submissions which were not previously presented in the proceedings
                 below, we have declined to consider them in the first instance.



SUPREME COURT
      OF
    NEVADA                                           3
(0) 1947A def.